GARDEN, JUDGE:
This claim was submitted on the pleadings which consisted of the claimant’s Notice of Claim and the respondent’s Answer and Amended Answer, the latter of which admits the issues of liability and damages.
It would appear from the pleadings that on February 17, 1975, two representatives of the West Virginia Department of Public Safety stopped the claimant’s tractor trailer and used it to establish a roadblock in order to capture two thieves fleeing south in a stolen car on Interstate 77 in Kanawha County. As a result of the roadblock, the stolen car crashed into claimant’s tractor trailer causing damages admitted to be in the amount of $441.96. The Notice of Claim also requests interest on the amount of damages in the sum of $14.09.
While we are prohibited from awarding interest on this claim by Code 14-2-12, we are of opinion that the claimant is entitled to an award in the amount of the actual damages to its tractor trailer in the sum of $441.96.
Award of $441.96.